Title: To George Washington from Guy Carleton, 11 December 1782
From: Carleton, Guy
To: Washington, George


                        
                            Sir,
                            New York December 11th 1782
                        
                        I have been honored with your Excellency’s letter of the 27th November, with the passport for the Ship Amazon
                            inclosed.
                        When the duties of Captain Armstrong, and the Gentlemen who attend him, are fulfilled, I request your
                            Excellency will be pleased to furnish them and their attendants with the necessary passports for their return by land.
                        The master of the Ship which will convey the necessary articles for the prisoners to Philadelphia, has my
                            orders to report himself to General Lincoln, and to receive on board such poor families wishing to return to South Carolina
                            as he shall recommend, who will be accomodated and victualled in the same manner as those who have been before conveyed
                            thither.
                        On this occasion I cannot help suggesting, that your naval prisoners here are in want, as I am informed, of
                            many necessaries to protect them against the inclemency of the winter. If it is not held proper by Congress that any
                            exchange should take place, it seems however necessary that their confinement may be made as comfortable as the nature of
                            the case will admit of. So much I cannot but observe, tho’ this matter does not properly belong to me.
                        Some intimations Sir, I have received of the ill treatment of our prisoners in the country, attended with
                            strange and incredible circumstances, concerning which I inclose a memorial lately presented me on the subject, tho’ I
                            trust Sir, these informations are ill founded. The circumstances alluded to are of a nature to spread far and carry the
                            passions of the day to the future time, I Therefore could not neglect mentioning a matter likely to be so permanently
                            pernicious to all parties, and to be productive of evil, for which in my opinion no present advantage can possibly atone.
                            I am persuaded your Excellency will inquire into the fact, and if it should be found in any degree true, will employ all
                            your influence to redress so high an injustice. I am Sir, Your Excellency’s, most obedient & most humble Servant
                        
                            Guy Carleton

                        
                     Enclosure
                                                
                            
                                Wallowbaght the 10th of Decbr 1782
                            
                            Lieut. Reinking commanding the Brunswic Detachment Humbly Scheweth That on the 25th Novembr & 8th
                                December arrived here One Sergeant & 3 Privates, Prisoners of war, belonging to the Brunswic Troops, who had
                                made their Escape from the Ennemy—These men brought me the desagreeable intelligence of the hard treatment the
                                Prisoners that remain at Reading are made to undergo by the ennemy—They report, that One Part of
                                these unfortunate men are forced to serve 3 Year the Inhabitants for £30. in the quality of Slaves, an other part are
                                forc’d into the Service of the American Troops & the remaining Part of these wretched men being the oldest
                                Sergeants & Soldiers are closely confined in the Goals & Barracks at Reading & Lancaster,
                                where they are supplied with very little provisions, and thereby reduced to great sufferings beyond what I am able to
                                express.
                            Since I am by the Commander of the Brunswic Troops, Lieut. Colonl De Mengen, ordered to remain here in
                                order to take care of the concerns of those prisoners that still are with the ennemy, & to make report of
                                their situation to the Commander—I think it my duty to represent the same to Your Excellency likewise & to beg
                                most humbly, your Excellency will be pleased to take the situation of those unfortunate men into consideration, and
                                grant them Your Protection, that they may be relieved from their Distresses. most humbly
                            
                                Carl Reinking
                            
                            
                                Lieutenant:
                            
                        
                        
                    